NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD VINCENT RAY, Jr.,                        No. 17-16040

                Plaintiff-Appellant,            D.C. No. 4:16-cv-02652-YGR

 v.
                                                MEMORANDUM*
JAMILAH A. JEFFERSON; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      California state prisoner Edward Vincent Ray, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants engaged in misconduct during the litigation of a separate civil case.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011).

We affirm.

      The district court properly dismissed Ray’s claims against defendant

Jefferson on the basis of absolute immunity because Ray failed to allege facts

sufficient to show that Jefferson’s actions were not “intimately associated with the

judicial phase[] of . . . litigation.” Fry v. Melaragno, 939 F.2d 832, 836-38 (9th

Cir. 1991) (citation and internal quotation marks omitted) (explaining the

application of absolute immunity to government attorneys in civil trials).

      The district court properly dismissed Ray’s claims against defendant McGee

because Ray failed to allege facts sufficient to show McGee personally participated

in the alleged rights deprivation. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th

Cir. 2011) (elements for supervisory liability under § 1983).

      The district court properly dismissed Ray’s claims against the City of

Oakland because Ray failed to allege facts sufficient to show that a policy or

custom of the City caused his alleged injury. See Castro v. County of Los Angeles,

833 F.3d 1060, 1073 (9th Cir. 2016) (en banc) (“[A] municipality may not be held

liable for a § 1983 violation under a theory of respondeat superior for the actions of

its subordinates. In order to establish municipal liability, a plaintiff must show that

                                           2                                    17-16040
a policy or custom led to the plaintiff’s injury.” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ray’s request for judicial notice (Docket Entry No. 9) is denied.

      AFFIRMED.




                                           3                                    17-16040